


EXHIBIT 10.1


FRANKLIN RESOURCES, INC.
2002 UNIVERSAL STOCK INCENTIVE PLAN


(as amended and restated effective December 15, 2015)


1.
GENERAL



1.1    Purpose. The Franklin Resources, Inc. 2002 Universal Stock Incentive Plan
(the "2002 Stock Plan") has been established by Franklin Resources, Inc., a
Delaware corporation (the "Company") to (i) attract and retain persons eligible
to participate in the 2002 Stock Plan; (ii) motivate employees, by means of
appropriate incentives, to achieve long-range performance goals; (iii) provide
incentive compensation opportunities that are competitive with those of other
similar companies; and (iv) further identify employees' interests with those of
the Company's other stockholders through compensation that is based on the
Company's common stock; and thereby promote the long-term financial interest of
the Company and the Subsidiaries.


1.2    Participation. Subject to the terms and conditions of the 2002 Stock
Plan, a Committee shall determine and designate, from time to time, from among
the Participants, those persons who will be granted one or more Awards under the
2002 Stock Plan. In the discretion of a Committee, a Participant may be granted
any Award permitted under the provisions of the 2002 Stock Plan, and more than
one Award may be granted to a Participant. Awards may be granted as alternatives
to or replacement of awards outstanding under the 2002 Stock Plan, or any other
plan or arrangement of the Company or a Subsidiary (including a plan or
arrangement of a business or entity, all or a portion of which is acquired by
the Company or a Subsidiary).


1.3    Operation, Administration, and Definitions. The operation and
administration of the 2002 Stock Plan, including the Awards made under the 2002
Stock Plan, shall be subject to the provisions of Section 4 (relating to
operation and administration). Capitalized terms in the 2002 Stock Plan shall be
defined as set forth in the 2002 Stock Plan (including the definition provisions
of Section 8 of the 2002 Stock Plan).


1.4    Stock Subject to 2002 Stock Plan; Share Counting. Subject to the
provisions of this Section 1.4 and Section 6.1 of the 2002 Stock Plan, the
maximum aggregate number of shares which may be delivered pursuant to Awards,
including without limitation, Options and SAR's granted under the 2002 Stock
Plan, is 40,000,000. The shares may be authorized, but unissued, or reacquired
Common Stock.


(a)    Except as set forth in Section 1.4(b) and (c), to the extent any Shares
covered by an Award are not delivered to a Participant or beneficiary because
the Award is forfeited or canceled, or the Shares are not delivered because the
Award is settled in cash, such Shares shall not be deemed to have been delivered
for purposes of determining the maximum number of Shares available for delivery
pursuant to Awards granted under the 2002 Stock Plan.


(b)    All Shares covered by the portion of a SAR that is exercised (whether or
not Shares are actually issued to the Participant upon exercise of the SAR)
shall be considered issued pursuant to the 2002 Stock Plan.



1

--------------------------------------------------------------------------------




(c)    If Shares are surrendered or withheld as payment of either the exercise
price of an Option granted hereunder and/or withholding taxes in respect of such
an Option (including, without limitation, by attestation), such Shares shall not
be returned to the 2002 Stock Plan and shall not be available for future awards
under the 2002 Stock Plan


(d)    Subject to adjustment under Section 6.1, (i) the maximum number of shares
that may be granted to any one individual pursuant to Section 2 (relating to
Options and SARs) shall be 400,000 Shares during any one-calendar-year period
and (ii) the maximum number of Shares that may be granted to any one individual
subject to Section 3 (relating to Stock Unit Awards, Restricted Stock Awards,
Restricted Stock Unit Awards and Performance Share Awards) shall be 1,000,000
Shares during any one-calendar-year period (regardless of when such Shares are
deliverable).


2.
OPTIONS AND SARS



2.1    Options.


(a)    An Option is a grant of rights to purchase Shares at an exercise price
established by the Compensation Committee, subject to Section 2.3. Options
granted under this Section 2 may be either Incentive Stock Options ("ISO") or
Nonstatutory Stock Options ("NSO"), as determined in the discretion of the
Compensation Committee.


(b)    Each Option shall be designated in the written option agreement as either
an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designations, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Options designated as Incentive Stock
Options are exercisable for the first time by any Optionee during any calendar
year (under all plans of the Company or any Parent or Subsidiary) exceeds
$100,000, such excess Options shall be automatically treated as Nonstatutory
Stock Options. For purposes of this paragraph 2.1(b), Incentive Stock Options
shall be taken into account in the order in which they were granted, and the
Fair Market Value of the Shares shall be determined as of the original date the
Option with respect to such Shares is granted. In the event that the Code or the
regulations promulgated thereunder are amended after the date the 2002 Stock
Plan becomes effective to provide for a different limit on the Fair Market Value
of Shares permitted to be subject to Incentive Stock Options, then such
different limit will be automatically incorporated herein and will apply to any
Options granted after the effective date of such amendment.


(c)    The term of each Option shall be the term stated in the Option Agreement;
provided, however, that in the case of any Incentive Stock Option, the term
shall be no more than ten (10) years from the date of grant thereof or such
shorter term as may be provided in the Option Agreement. However, in the case of
an Incentive Stock Option granted to an Optionee who, at the time the Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the term of
the Option shall be five (5) years from the date of grant thereof or such
shorter term as may be provided in the Option Agreement.


(d)    The date of grant of an Option shall, for all purposes, be the date on
which the Compensation Committee makes the determination granting such Option,
or such other date as is determined by the Compensation Committee. Notice of the
determination shall be given to each Participant to whom an Option is so granted
within a reasonable time after the date of such grant.


2.2    Stock Appreciation Rights. A "Stock Appreciation Right" ("SAR") is a
grant of rights to receive, in cash or Stock (as determined by the Compensation
Committee), value equal to (or otherwise

2

--------------------------------------------------------------------------------




based on) the excess of: (a) the Fair Market Value of a specified number of
Shares at the time of exercise; over (b) a base appreciation amount established
by the Compensation Committee, subject to Section 2.3.


2.3    Exercise Price. The exercise price or base appreciation amount (as
applicable) of each Option and SAR shall be established by the Compensation
Committee or shall be determined by a method established by the Compensation
Committee at the time the Option or SAR is granted; provided that:
 
(a)    In the case of an ISO,
    
(i)    granted to an employee who, at the time of the grant of such Incentive
Stock Option, owns stock representing more than ten percent (10%) of the voting
power of all classes of stock of the Company or any Parent or Subsidiary, the
per Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant;


(ii)    granted to any other employee, the per Share exercise price shall be no
less than 100% of the Fair Market Value per Share on the date of grant.


(b)    In the case of a NSO, the per Share exercise price shall be no less than
100% of the Fair Market Value per Share on the date of grant.


(c)    In the case of a SAR, the base appreciation amount shall be no less than
100% of the Fair Market Value per Share on the date of grant.


2.4    Time and Manner of Exercise. Options and SARs shall be exercisable in
accordance with such terms and conditions and during such periods as may be
established by a Committee; subject to the following terms regarding Options and
SARs:


(a)    Termination of Employment. In the event of termination of an Optionee's
Continuous Status as an employee with the Company or one of its Subsidiaries,
such Optionee may, but only within ninety (90) days after the date of such
termination (or such other period as is set out by a Committee in the Option
Agreement, but in no event later than the expiration date of the term of such
Option as set forth in the Option Agreement), exercise the Option to the extent
that Optionee was entitled to exercise it at the date of such termination. To
the extent that Optionee was not entitled to exercise the Option at the date of
such termination, or if Optionee does not exercise such Option to the extent so
entitled within the time specified herein, the Option shall terminate.


(b)    Disability of Optionee. Notwithstanding the provisions of paragraph
2.4(a) above, in the event of termination of an Optionee's Continuous Status as
an employee as a result of disability (as determined by a Committee in
accordance with the policies of the Company), Optionee may, but only within six
(6) months from the date of such termination (or such other period as is set out
by a Committee in the Option Agreement, but in no event later than the
expiration date of the term of such Option as set forth in the Option
Agreement), exercise the Option to the extent otherwise entitled to exercise it
at the date of such termination. To the extent that Optionee was not entitled to
exercise the Option at the date of termination, or if Optionee does not exercise
such Option to the extent so entitled within the time specified herein, the
Option shall terminate.


(c)    Death of Optionee. In the event of the death of an Optionee, the Option
may be exercised, at any time within twelve (12) months following the date of
death (or such other period as is set out by a Committee in the Option
Agreement, but in no event later than the expiration date of the term of

3

--------------------------------------------------------------------------------




such Option as set forth in the Option Agreement), by the Optionee's estate or
by a person who acquired the right to exercise the Option by bequest or
inheritance, but only to the extent the Optionee was entitled to exercise the
Option at the date of death. To the extent that Optionee was not entitled to
exercise the Option at the date of termination, or if Optionee does not exercise
such Option to the extent so entitled within the time specified herein, the
Option shall terminate.


(d)    Minimum Vesting Requirement. No Option or SAR shall become vested or
exercisable prior to the first anniversary of its date of grant.


2.5    Payment of Exercise Price. Payment of the exercise price of an Option
shall be subject to the following:


(a)    The full exercise price for Shares purchased upon the exercise of any
Option shall be paid at the time of such exercise (except that, in the case of
an exercise arrangement approved by a Committee and described in paragraph
2.5(b), payment may be made as soon as practicable after the exercise).


(b)    The consideration to be paid for the Shares to be issued upon exercise of
an Option, including the method of payment, shall be determined by a Committee
(and, in the case of an Incentive Stock Option, shall be determined at the time
of grant) and may, in the discretion of a Committee, consist entirely of (i)
cash, (ii) check, (iii) delivery of authorization for the Company to retain from
the total number of Shares as to which the Option is exercised that number of
Shares having a Fair Market Value on the date of exercise equal to the exercise
price for the total number of Shares as to which the Option is exercised, (iv)
delivery of a properly executed exercise notice together with irrevocable
instructions to a broker to promptly deliver to the Company the amount of sale
or loan proceeds required to pay the exercise price, (v) irrevocably authorizing
a third party to sell Shares (or a sufficient portion of the shares) acquired
upon exercise of the Option and remit to the Company a sufficient portion of the
sale proceeds to pay the entire exercise price and any tax withholding resulting
from such exercise, (vi) any combination of the foregoing methods of payment, or
(vii) such other consideration and method of payment for the issuance of Shares
to the extent permitted under Applicable Laws.


2.6    Settlement of Award. Shares delivered pursuant to the exercise of an
Option or SAR shall be subject to such conditions, restrictions and
contingencies as a Committee may establish in the applicable Award Agreement at
the time of grant. Settlement of SARs may be made in Shares (valued at their
Fair Market Value at the time of exercise), in cash, or in a combination
thereof, as determined in the discretion of a Committee. A Committee, in its
discretion, may impose such conditions, restrictions and contingencies with
respect to Shares acquired pursuant to the exercise of an Option or an SAR as
such Committee determines to be desirable.


3.
OTHER STOCK AWARDS



3.1    Definitions.


(a)    A "Stock Unit" Award is the grant of a right to receive Shares in the
future.


(b)    A "Performance Share" Award is a grant of a right to receive Shares or
Stock Units which is contingent on the achievement of performance or other
objectives during a specified period.



4

--------------------------------------------------------------------------------




(c)    A "Restricted Stock" Award is a grant of Shares, and a "Restricted Stock
Unit" Award is the grant of a right to receive Shares in the future, with such
Shares or right to future delivery of such Shares subject to a risk of
forfeiture or other restrictions that will lapse upon the achievement of one or
more goals relating to completion of service by the Participant, or achievement
of performance or other objectives, as determined by a Committee.


3.2    Restrictions on Stock Awards. Each Stock Unit Award, Restricted Stock
Award, Restricted Stock Unit Award and Performance Share Award shall be subject
to the following:


(a)    Any such Awards shall be subject to such conditions, restrictions and
contingencies as a Committee shall determine.


(b)    A Committee may designate whether any such Awards being granted to any
Participant are intended to be "performance-based compensation" as that term is
used in Section 162(m) of the Code. Any such Awards designated as intended to be
"performance-based compensation" shall be conditioned on the achievement of one
or more Performance Goals. The Performance Goals that may be used by a Committee
for such Awards shall be based on any one or more of the criteria attached
hereto on Attachment I, as selected and further defined by the Compensation
Committee. The Performance Goals may be applicable to the Company and/or any of
its individual business units and may differ from Participant to Participant.
For Awards intended to be "performance-based compensation," the grant of the
Awards and the establishment of the Performance Goals shall be made during the
period required under Section 162(m) of the Code and shall be subject to the
individual share limit set out in Section 1.4(c) above.


4.
OPERATION AND ADMINISTRATION



4.1    Effective Date. The 2002 Stock Plan became effective as of October 10,
2002. The 2002 Stock Plan shall be unlimited in duration and, in the event of
the 2002 Stock Plan termination, shall remain in effect as long as any Awards
under it are outstanding; provided, however, that, to the extent required by the
Code, no ISO may be granted under the 2002 Stock Plan after March 15, 2021.


4.2    Term of Awards. Subject to the limitations of Section 2.1(c), the term of
each Award under the 2002 Stock Plan shall be the term stated in the applicable
Award Agreement, provided, however, that the term shall be no more than ten (10)
years from the date of grant thereof. Notwithstanding the foregoing, the
specified term of any Award shall not include any period for which the
Participant has elected to defer the receipt of the Shares or cash issuable
pursuant to the Award.


4.3    General Restrictions. Delivery of Shares or other amounts under the 2002
Stock Plan shall be subject to the following:


(a)    Notwithstanding any other provision of the 2002 Stock Plan, the Company
shall have no liability to deliver any Shares under the 2002 Stock Plan or make
any other distribution of benefits under the 2002 Stock Plan unless such
delivery or distribution would comply with all Applicable Laws (including,
without limitation, the requirements of the Securities Act of 1933), and the
applicable requirements of any securities exchange or similar entity.


(b)    Shares issued under the 2002 Stock Plan may be certificated or, to the
extent not prohibited by Applicable Law or the applicable rules of any stock
exchange, non-certificated.



5

--------------------------------------------------------------------------------




4.4    Tax Withholding. All distributions under the 2002 Stock Plan are subject
to withholding of all applicable taxes, and a Committee may condition the
delivery of any Shares or other benefits under the 2002 Stock Plan on
satisfaction of the applicable withholding obligations. A Committee, in its
discretion, and subject to such requirements as such Committee may impose prior
to the occurrence of such withholding, may permit such withholding obligations
to be satisfied through cash payment by the Participant, through the surrender
of Shares which the Participant already owns, or through the surrender of Shares
to which the Participant is otherwise entitled under the 2002 Stock Plan,
provided; however, that in either case only the number of Shares sufficient to
satisfy the Company's minimum required tax withholding obligations may be
surrendered to the Company (or at such other rate that will not cause an adverse
accounting consequence or cost to the Company).


4.5    Use of Shares. Subject to the overall limitation on the number of Shares
that may be delivered under the 2002 Stock Plan, a Committee may use available
Shares as the form of payment for compensation, grants or rights earned or due
under any other compensation plans or arrangements of the Company or a
Subsidiary, including the plans and arrangements of the Company or a Subsidiary
assumed in business combinations.


4.6    Dividends and Dividend Equivalents. An Award (including without
limitation an Option or SAR Award) may provide the Participant with the right to
receive dividend payments or dividend equivalent payments with respect to Stock
subject to the Award (both before and after the Stock subject to the Award is
earned, vested, or acquired), which payments may be either made currently or
credited to an account for the Participant, and may be settled in cash or Stock
as determined by a Committee. Any such settlements, and any such crediting of
dividends or dividend equivalents or reinvestment in Shares, may be subject to
such conditions, restrictions and contingencies as a Committee shall establish,
including the reinvestment of such credited amounts in Stock equivalents.


4.7    Payments. Awards may be settled through cash payments, the delivery of
Shares, the granting of replacement Awards (subject to Section 5.2(e)), or
combination thereof as a Committee shall determine. Any Award settlement,
including payment deferrals, may be subject to such conditions, restrictions and
contingencies as a Committee shall determine. A Committee may permit or require
the deferral of any Award payment, subject to such rules and procedures as it
may establish, which may include provisions for the payment or crediting of
interest, or dividend equivalents, including converting such credits into
deferred Stock equivalents. Each Subsidiary shall be liable for payment of cash
due under the 2002 Stock Plan with respect to any Participant to the extent that
such benefits are attributable to the services rendered for that Subsidiary by
the Participant. Any disputes relating to liability of a Subsidiary for cash
payments shall be resolved by a Committee.


4.8    Non-alienation of Awards. Unless specifically provided by a Committee in
the Award Agreement, Awards under the 2002 Stock Plan may not be sold, assigned,
conveyed, hypothecated, encumbered, anticipated, or otherwise disposed of, and
are nontransferable except as designated by the Participant by will or by the
laws of descent and distribution; provided, however, that an Award Agreement
shall not provide that an Award is transferable during the lifetime of the
Participant, except to the extent that such Award Agreement permits transfers
made to family members, to family trusts, to family controlled entities, to
charitable organizations, and/or pursuant to domestic relations orders or
agreements, in all cases without payment for such transfers to the Participant.
Any attempt to sell, assign, convey, hypothecate, encumber, anticipate,
transfer, or otherwise dispose of any Award under the 2002 Stock Plan in
violation of this Section 4.8 shall be void, and no Shares or cash subject to
any Award shall, prior to receipt thereof by a Participant, be in any manner
subject to the debts, contracts, liabilities, engagements, or torts of such
Participant.

6

--------------------------------------------------------------------------------






4.9    Form and Time of Elections. Unless otherwise specified herein, each
election required or permitted to be made by any Participant or other person
entitled to benefits under the 2002 Stock Plan, and any permitted modification,
or revocation thereof, shall be in writing filed with a Committee at such times,
in such form, and subject to such restrictions and limitations, not inconsistent
with the terms of the 2002 Stock Plan, as such Committee shall require.


4.10    Agreement With Company. An Award under the 2002 Stock Plan shall be
subject to such terms and conditions, not inconsistent with the 2002 Stock Plan,
as a Committee shall, in its sole discretion, prescribe. The terms and
conditions of any Award to any Participant shall be reflected in such form of
written document as is determined by a Committee. A copy of such document shall
be provided to the Participant, and a Committee may, but need not require that
the Participant shall sign a copy of such document. Such document is referred to
in the 2002 Stock Plan as an "Award Agreement" regardless of whether any
Participant signature is required.


4.11    Action by Company or Subsidiary. Any action required or permitted to be
taken by the Company or any Parent or Subsidiary shall be by resolution of: (i)
in the case of a corporation, its board of directors, or by action of one or
more members of the board (including a committee of the board) who are duly
authorized to act for the board, or (except to the extent prohibited by
Applicable Law or applicable rules of any stock exchange) by a duly authorized
officer of the Company, (ii) in the case of a limited liability company, its
member(s), and (iii) in the case of a partnership, its general partner.


4.12    Gender and Number. Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.


4.13    Limitation of Implied Rights.


(a)    Neither a Participant nor any other person shall, by reason of
participation in the 2002 Stock Plan, acquire any right in or title to any
assets, funds or property of the Company or any Parent or Subsidiary whatsoever,
including, without limitation, any specific funds, assets, or other property
which the Company or any Parent or Subsidiary, in their sole discretion, may set
aside in anticipation of a liability under the 2002 Stock Plan. A Participant
shall have only a contractual right to the Stock or amounts, if any, payable
under the 2002 Stock Plan, unsecured by any assets of the Company or any Parent
or Subsidiary, and nothing contained in the 2002 Stock Plan shall constitute a
guarantee that the assets of the Company or any Parent or Subsidiary shall be
sufficient to pay any benefits to any person.


(b)    The 2002 Stock Plan does not constitute a contract of employment, and
selection as a Participant will not give any Participant the right to be
retained in the employ of the Company or any Subsidiary, nor any right or claim
to any benefit under the 2002 Stock Plan, unless such right or claim has
specifically accrued under the terms of the 2002 Stock Plan. Except as otherwise
provided in the 2002 Stock Plan, no Award under the 2002 Stock Plan shall confer
upon the holder thereof any rights as a stockholder of the Company prior to the
date on which the individual fulfills all conditions for receipt of such rights.


5.
COMMITTEES



5.1    Committees. The authority to control and manage the operation and
administration of the 2002 Stock Plan shall be vested in a committee or
committees established by the Board with such powers

7

--------------------------------------------------------------------------------




and authority as shall be determined by the Board in its discretion (each such
committee, a “Committee”). In addition to any other Committee established by the
Board, the Compensation Committee of the Board (the “Compensation Committee”)
shall be considered a Committee hereunder and shall be comprised, unless
otherwise determined by the Board, solely of not less than two members of the
Board who shall be "outside" directors within the meaning of Treasury Regulation
Section 1.162-27(e)(3) under Section 162(m) of the Code. If a Committee does not
exist, or for any other reason determined by the Board, the Board may take any
action under the 2002 Stock Plan that would otherwise be the responsibility of a
Committee.


5.2    Powers of Committee. Each Committee’s administration of the 2002 Stock
Plan shall be subject to the authority granted to such Committee by the Board
and the following:


(a)    Subject to the provisions of the 2002 Stock Plan, a Committee will have
the authority and discretion to select from among the Participants those persons
who shall receive Awards, to determine the time or times of receipt, to
determine the types of Awards and the number of shares covered by the Awards, to
establish the terms, conditions, performance criteria (provided that, for
purposes of Section 162(m) of the Code, performance goals shall be based on one
or more of the criteria set out on Attachment I hereto), restrictions, and other
provisions of such Awards, and (subject to Section 7) to cancel or suspend
Awards.


(b)    To the extent that a Committee determines that the restrictions imposed
by the 2002 Stock Plan preclude the achievement of the material purposes of the
Awards in jurisdictions outside the United States, such Committee will have the
authority and discretion to modify those restrictions as such Committee
determines to be necessary or appropriate to conform to applicable requirements
or practices of jurisdictions outside of the United States.


(c)    A Committee may grant Awards to Participants who are subject to the tax
laws of nations other than the United States, which Awards may have terms and
conditions as determined by the Committee as necessary to comply with applicable
foreign laws. A Committee may take any action which it deems advisable to obtain
approval of such Awards by the appropriate foreign government entity; provided
however that no such Awards may be granted under this 2002 Stock Plan and no
action may be taken which would result in a violation of the Exchange Act, the
Code or any other Applicable Law.


(d)    In controlling and managing the operation and administration of the 2002
Stock Plan, a Committee shall take action in a manner that conforms to the
articles and by-laws of the Company, and Applicable Law.


(e)    Notwithstanding anything in the 2002 Stock Plan to the contrary, (i) the
reduction of the exercise price of any Option awarded under the 2002 Stock Plan
and the base appreciation amount of any SAR awarded under the 2002 Stock Plan
shall be subject to stockholder approval and (ii) canceling an Option or SAR at
a time when its exercise price or base appreciation amount (as applicable)
exceeds the Fair Market Value of the underlying Shares, in exchange for another
Option, SAR, Restricted Stock Award, other Award or cash payment shall be
subject to stockholder approval, unless the cancellation and exchange occurs in
connection with a Transaction. Notwithstanding the foregoing, canceling an
Option or SAR in exchange for another Option, SAR, Restricted Stock Award, or
other Award with an exercise price, purchase price or base appreciation amount
(as applicable) that is equal to or greater than the exercise price or base
appreciation amount (as applicable) of the original Option or SAR shall not be
subject to stockholder approval.



8

--------------------------------------------------------------------------------




(f)    Notwithstanding the authority granted to any other Committee, the
Compensation Committee will have the sole authority and discretion to interpret
the 2002 Stock Plan, to establish, amend, and rescind any rules and regulations
relating to the 2002 Stock Plan, and to make all other determinations that may
be necessary or advisable for the administration of the 2002 Stock Plan.


(g)    Any interpretation of the 2002 Stock Plan by the Compensation Committee
and any decision made by it under the 2002 Stock Plan shall be final and binding
on all persons.


5.3    Delegation by Compensation Committee. Except to the extent prohibited by
Applicable Law or the applicable rules of a stock exchange, a Committee may
allocate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any part of its ministerial duties
to any person or persons selected by it. Any such allocation or delegation may
be revoked by a Committee at any time.


5.4    Information to be Furnished to Committee. The Company and its
Subsidiaries shall furnish any Committee with such data and information as such
Committee determines may be required for it to discharge its duties. The records
of the Company and its Subsidiaries as to a Participant's employment,
termination of employment, leave of absence, reemployment and compensation shall
be conclusive on all persons unless determined to be incorrect. Participants
must furnish a Committee such evidence, data or information as such Committee
considers desirable to carry out the terms of the 2002 Stock Plan in order to be
entitled to benefits under the 2002 Stock Plan.


6.
ADJUSTMENTS UPON CHANGES IN CAPITALIZATION OR CORPORATE

TRANSACTION


6.1    Changes in Capitalization. Subject to any required action by the
stockholders of the Company, (a) the number and/or class of securities covered
by each outstanding Award, (b) the price per share covered by each such
outstanding Award, (c) the number and/or class of securities which have been
authorized for issuance under the 2002 Stock Plan but as to which no Awards have
yet been granted or which have been returned to the 2002 Stock Plan upon
cancellation or expiration of an Award, and (d) the maximum number of Options,
SARs, Stock Unit Awards, Restricted Stock Awards, Restricted Stock Units Awards
and Performance Share Awards which may be granted to any Participant in any
one-calendar-year period shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, or any other increase or decrease in the number of issued
shares of Common Stock effected without receipt of consideration by the Company,
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been "effected without receipt of consideration."
Such adjustment shall be made by the Compensation Committee. The Compensation
Committee shall also make adjustments described in (a)-(d) of this Section 6.1
in the event of any distribution of cash or other assets to stockholders other
than an ordinary cash dividend. In determining adjustments to be made under this
Section 6.1, the Compensation Committee may take into account such factors as it
deems appropriate, including (i) the restrictions of Applicable Law, (ii) the
potential tax, accounting or other consequences of an adjustment and (iii) the
possibility that some Participants might receive an adjustment and a
distribution or other unintended benefit, and in light of such factors or
circumstances may make adjustments that are not uniform or proportionate among
outstanding Awards, modify vesting dates, defer the delivery of stock
certificates or make other equitable adjustments. Any such adjustments to
outstanding Awards will be effected in a manner that precludes the enlargement
of rights and benefits under such Awards. Adjustments, if any, and any
determinations or interpretations, including any determination of whether a
distribution is other than an ordinary cash

9

--------------------------------------------------------------------------------




dividend, made by the Compensation Committee shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
Shares of any class, or securities convertible into Shares of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of shares of Common Stock subject to an Award.


6.2    Transactions. In the event of the proposed dissolution or liquidation of
the Company or of a merger or corporate combination (a "Transaction") in which
the successor corporation does not agree to assume the Award or substitute an
equivalent Award, the Compensation Committee shall make a determination (subject
to Section 7) as to the equitable treatment of outstanding Awards under the 2002
Stock Plan and shall notify Participants of such treatment no later than ten
(10) days prior to such proposed Transaction. To the extent it has not been
previously exercised, an Award that is not assumed will terminate immediately
prior to the consummation of such pro-posed Transaction.


7.
AMENDMENT AND TERMINATION



The Board may, at any time, amend or terminate the 2002 Stock Plan, provided
that (i) no amendment or termination may, in the absence of written consent to
the change by the affected Participant (or, if the Participant is not then
living, the affected beneficiary), adversely affect the rights of any
Participant or beneficiary under any Award granted under the 2002 Stock Plan
prior to the date such amendment is adopted by the Board; provided that
modifications or adjustments pursuant to Sections 6.1 or 6.2 or that may cause
an Incentive Stock Option to become a Nonstatutory Stock Option shall in no
event be deemed to have an adverse effect on any Award, and (ii) no such
amendment shall be made without the approval of the Company’s stockholders to
the extent such approval is required by Applicable Laws, the requirements of any
applicable stock exchange, or if such amendment would lessen the stockholder
approval requirements of Section 5.2(g) or this Section 7.


8.
DEFINED TERMS



In addition to the other definitions contained herein, the following definitions
shall apply:


(a)    Applicable Law means the corporate, securities and tax laws (including,
without limitation, the Delaware corporate law, the Exchange Act, the Securities
Act of 1933 and the Code) applicable to the establishment and administration of
employee stock incentive plans and the grant of awards thereunder.


(b)    Award. The term "Award" shall mean any award or benefit granted under the
2002 Stock Plan, including, without limitation, the grant of Options, SARs,
Stock Unit Awards, Restricted Stock Awards, Restricted Stock Unit Awards and
Performance Share Awards.


(c)    Board. The term "Board" shall mean the Board of Directors of the Company.


(d)    Code. The term "Code" means the Internal Revenue Code of 1986, as
amended. A reference to any provision of the Code shall include reference to any
successor provision of the Code.


(e)    Common Stock shall mean the common stock, par value, $.10 per share, of
the Company.


(f)    Continuous Status as an Employee means the absence of any interruption or
termination of the employment relationship by the Company or any Subsidiary.
Continuous Status as an employee shall not be considered interrupted in the case
of: (i) sick leave, military leave or any other leave of absence approved by the
Board, provided that such leave is for a period of not more than ninety (90)
days, unless

10

--------------------------------------------------------------------------------




reemployment upon the expiration of such leave is guaranteed by contract or
statute, or unless provided otherwise pursuant to Company policy adopted from
time to time; or (ii) in the case of transfers between locations of the Company
or between the Company, its Subsidiaries or its successor.


(g)    Exchange Act means the Securities Exchange Act of 1934, as amended.


(h)    Fair Market Value. For purposes of determining the "Fair Market Value" of
a share of Stock granted pursuant to the 2002 Stock Plan as of any date, the
following rules shall apply:


(i)    If the principal market for the Stock is the New York Stock Exchange
("NYSE"), then the "Fair Market Value" as of that date shall be the closing
price of the stock on the NYSE composite tape on that date as reported in the
Wall Street Journal for such date;


(ii)    If the principal market for the Stock is the another national securities
exchange or the NASDAQ stock market, then the "Fair Market Value" as of that
date shall be the mean between the lowest and highest reported composite sale
prices of the Stock on that date on such exchange for such date;


(iii)    If sale prices are not available or if the principal market for the
Stock is not the NYSE or another national securities exchange and the Stock is
not quoted on the NASDAQ stock market, then the "Fair Market Value" as of that
date shall be the average between the highest bid and lowest asked prices for
the Stock on such day as reported on the NASDAQ OTC Bulletin Board Service or by
the National Quotation Bureau, Incorporated or a comparable service.


(iv)    If the day is not a business day or a day in which the Stock is traded,
and as a result, paragraphs (i), (ii) and (iii) next above are inapplicable, the
Fair Market Value of the Stock shall be determined as of the last preceding day
in which the Stock is traded. If paragraphs (i), (ii) and (iii) next above are
otherwise inapplicable, then the Fair Market Value of the Stock shall be
determined in good faith by the Compensation Committee.
    
(i)    Incentive Stock Option means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.


(j)    Nonstatutory Stock Option means an Option not intended to qualify as an
Incentive Stock Option.


(k)    Optionee means a Participant who receives an Option.


(l)    Parent means a "parent corporation", whether now or hereafter existing,
as defined in Section 424(e) of the Code.


(m)    Participants. The term "Participant" shall mean any executive, employee
or director of the Company, or its Subsidiary. An Award may be granted to an
employee, in connection with hiring, retention or otherwise, prior to the date
the employee first performs services for the Company or its Subsidiaries,
provided that such Awards shall not become vested prior to the date the employee
first performs such services. The term "Participant" also includes any
non-employee director of the Company, or its Subsidiary.



11

--------------------------------------------------------------------------------




(n)    Performance Goals means the business criteria applicable to the grant of
Awards intended to qualify as “performance-based compensation” under Section
162(m) of the Code.    


(o)    Share means a share of the Common Stock, as adjusted in accordance with
Section 6 of the 2002 Stock Plan.


(p)    Stock. The term "Stock" shall mean shares of Common Stock of the Company.


(q)    Subsidiary or Subsidiaries. The term "Subsidiary" or "Subsidiaries" mean
any company during any period in which it is a "subsidiary corporation" (as that
term is defined in Code section 424(f)) with respect to the Company.


9.
PLAN HISTORY

The 2002 Stock Plan became effective as of October 10, 2002. The 2002 Stock Plan
was originally approved by the stockholders of the Company on January 30, 2003.
The Board approved an amendment and restatement of the 2002 Stock Plan on
December 16, 2004 to (a) include additional Performance Goals and (b) amend
Section 6.1 to increase the scope of adjustments that may be made as a result of
changes in capitalization of the Company, which amendment and restatement was
approved by the stockholders of the Company on January 25, 2005. The Board
approved a further amendment and restatement of the 2002 Stock Plan on
December 18, 2009 to (a) revise the Performance Goals such that they conform to
the Performance Goals under the Franklin Resources, Inc. 2004 Key Executive
Incentive Compensation Plan and (b) make certain administrative updates, which
amendment and restatement became effective upon its approval by the stockholders
of the Company on March 16, 2010. The Board approved a further amendment and
restatement of the 2002 Stock Plan on December 16, 2010 to increase the number
of authorized Shares subject to the 2002 Stock Plan by ten million (10,000,000)
Shares, for a total maximum aggregate of forty million (40,000,000) Shares,
which amendment and restatement became effective upon its approval of the
stockholders of the Company on March 15, 2011. The Board approved a further
amendment and restatement of the 2002 Stock Plan on October 22, 2012 to permit
additional committees of the Board to exercise certain authority under the Plan,
which amendment and restatement was not subject to the approval of the
stockholders of the Company. The Board approved a further amendment and
restatement of the 2002 Stock Plan on December 15, 2015, to provide for a
minimum vesting schedule for Options and SARs and clarify that cancellation of
an Option or SAR at a time when its exercise price or base appreciation amount
(as applicable) exceeds the Fair Market Value of the underlying Shares requires
shareholder approval, which amendment and restatement was not subject to the
approval of the stockholders of the Company.





12

--------------------------------------------------------------------------------




ATTACHMENT I


PERFORMANCE GOALS




The Compensation Committee shall grant performance-based compensation Awards
tied to one or more of the following business criteria:
(a) annual revenue,
(b) budget comparisons,
(c) controllable profits,
(d) Company earnings per share,
(e) expense management,
(f) improvements in capital structure,
(g) net income,
(h) net or gross sales,
(i) operating income (pre- or post-tax),
(j) profit margins,
(k) operating or gross margin,
(l) profitability of an identifiable business unit or product,
(m) return on investments,
(n) return on sales,
(o) return on stockholders’ equity,
(p) total return to stockholders,
(q) assets under management,
(r) investment management performance,
(s) mutual and other investment fund performance,
(t) institutional account performance,
(u) high net worth and other separate account performance,
(v) cash flow, operating cash flow, or cash flow or operating cash flow per
share (before or after dividends),
(w) price of the shares or any other publicly traded securities of the Company,
(x) reduction in costs,
(y) return on capital, including return on total capital or return on invested
capital,

13

--------------------------------------------------------------------------------




(z) improvement in or attainment of expense levels or working capital levels,
and
(aa) performance of the Company relative to a peer group of companies and/or
relevant indexes on any of the foregoing measures.
The Performance Goals may be applicable to the Company and/or any of its
individual business units and may differ from Participant to Participant. In
addition, the Performance Goals shall be calculated in accordance with generally
accepted accounting principles, but excluding the effect (whether positive or
negative) of any change in accounting standards and any extraordinary, unusual
or nonrecurring item, as determined by the Compensation Committee, occurring
after the establishment of the Performance Goals applicable to an Award intended
to be performance-based compensation. Each such adjustment, if any, shall be
made solely for the purpose of providing a consistent basis from period to
period for the calculation of Performance Goals in order to prevent the dilution
or enlargement of the Participant’s rights with respect to an Award intended to
be performance-based compensation; provided, however, that certain categories or
types of such adjustments can be specifically included (rather than excluded)
at the time the Performance Goals are established if so determined by the
Compensation Committee.























14